


110 HRES 943 EH: Remembering the space shuttle Challenger

U.S. House of Representatives
2008-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 943
		In the House of Representatives, U.
		  S.,
		
			February 6, 2008
		
		RESOLUTION
		Remembering the space shuttle Challenger
		  disaster and honoring its crew members, who lost their lives on January 28,
		  1986.
	
	
		Whereas January 28, 2008, marks the 22-year anniversary of
			 the tragic accident of the space shuttle Challenger, Mission 51–L, and the loss
			 of seven of America’s bravest and most dedicated citizens;
		Whereas the space shuttle Challenger disaster occurred off
			 the coast of central Florida, at 11:39 a.m. on January 28, 1986;
		Whereas the space shuttle Challenger disintegrated 73
			 seconds into its flight after an O-ring seal in its right solid rocket booster
			 failed at lift-off;
		Whereas the seven-person crew on the shuttle included
			 Commander Francis R. Scobee, Pilot Michael J. Smith, Mission Specialist Judith
			 A. Resnik, Mission Specialist Ellison S. Onizuka, Mission Specialist Ronald E.
			 McNair, Payload Specialist Gregory B. Jarvis, and Payload Specialist Sharon
			 Christa McAuliffe;
		Whereas Christa McAuliffe, a schoolteacher from Concord,
			 New Hampshire, was on board as the first member in the Teacher in Space
			 Project;
		Whereas the National Aeronautics and Space Administration
			 (NASA) selected Christa McAuliffe from a field of 11,000 applicants to be a
			 part of the Challenger crew and teach lessons to schoolchildren from
			 space;
		Whereas the Committee on Science and Technology of the
			 House of Representatives conducted oversight hearings on the Challenger
			 disaster and released a report on October 29, 1986, on the causes of the
			 accident; and
		Whereas the House of Representatives continues to support
			 NASA and its ongoing efforts to explore and educate the American public about
			 space: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors the 22nd
			 anniversary of the space shuttle Challenger disaster;
			(2)celebrates the
			 courage and bravery of the crew of the Challenger, and Christa McAuliffe and
			 her passion for encouraging America’s children to pursue careers in science and
			 mathematics;
			(3)commits itself and
			 the Nation to using the lessons learned in inquiries into the space shuttle
			 Challenger accident to ensure that the space agency always operates on a strong
			 and stable foundation; and
			(4)recognizes the
			 continued dedication of the United States to the goal of space exploration for
			 the benefit of all mankind.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
